              Case 2:19-cv-02082-JLR Document 57 Filed 04/16/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          LEONARDO, S.P.A.,                             CASE NO. C19-2082JLR

11                               Plaintiff,               MINUTE ORDER
                   v.
12
            THE BOEING COMPANY,
13
                                 Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          For the reasons stated on the record during the court’s April 15, 2021 telephone

18   conference with Plaintiff Leonardo, S.p.A. (“Leonardo”) and Defendant The Boeing

19   Company (“Boeing”) (see 4/15/21 Min. Entry (Dkt. # 55)), the court makes the following

20   rulings regarding the parties’ discovery disputes (see Joint Letter (Dkt. # 49); Leonardo

21   Letter (Dkt. # 50); Boeing Letter (Dkt. # 51); Joint Sub. (Dkt. # 52)):

22


     MINUTE ORDER - 1
                 Case 2:19-cv-02082-JLR Document 57 Filed 04/16/21 Page 2 of 3




 1          1.      The court GRANTS Boeing’s motion to compel Leonardo to produce

 2   copies of the Material Review Reports (“MRRs”) upon which Leonardo bases its claim

 3   for damages. (See Am. Compl. (Dkt. # 12) ¶¶ 115, 117.)

 4          2.      The court DENIES without prejudice Boeing’s motion to compel Leonardo

 5   to produce pickup/defect lists. The court ORDERS Leonardo to produce to Boeing a

 6   representative example of a pickup/defect list and DIRECTS the parties to meet and

 7   confer regarding the pickup/defect lists’ relevance to the claims and defenses.

 8          3.      The court GRANTS Boeing’s motion to compel Leonardo to respond to

 9   Boeing’s Interrogatory No. 5, with the following limitations:

10          • To the extent Boeing seeks information about slats that are not at issue in this

11               case, Leonardo need not produce that information.

12          • Leonardo need not provide the 767 line numbers for the slats.

13          • Leonardo may respond pursuant to Federal Rule of Civil Procedure 33(d) by

14               producing and identifying documents that provide the requested information

15               with respect to work performed by contractors in the United States and Italy

16               and by Leonardo. Leonardo must, however, produce English-language

17               translations of any documents upon which it relies that are written in Italian.

18          4.      The court DEFERS RULING on Leonardo’s request to remove the

19   Attorneys’ Eyes Only (“AEO”) designation from documents produced by Boeing. The

20   court ORDERS the parties to submit a random sample of 30 AEO-designated documents

21   for in camera review by no later than April 30, 2021.

22          //


     MINUTE ORDER - 2
            Case 2:19-cv-02082-JLR Document 57 Filed 04/16/21 Page 3 of 3




 1        Filed and entered this 16th day of April, 2021.

 2
                                              WILLIAM M. MCCOOL
 3                                            Clerk of Court

 4                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 3
